Case 2:20-cr-00065-Z-BR Document 27 Filed 10/05/20 _Page 10f1 PagelD 69

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED

FOR THE NORTHERN DISTRICT OF |TEXAS
AMARILLO DIVISION OCT -5 anon

 

UNITED STATES OF AMERICA a
Plaintiff, § an Deputy

V. 2:20-CR-65-Z-BR-(1)

ALBERT GUZMAN
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 18, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Albert Guzman filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Albert Guzman was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Albert Guzman; and ADJUDGES Defendant
Albert Guzman guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

My ian

MAYTHEW J.\KACSMARYK
TED STATES DISTRICT JUDGE

SO ORDERED, October 5 2020.

 

 
